Application by petitioner -to vacate order of disbarment, entered March 7, 1927, and to reinstate petitioner as an attorney and counselor at law, referred to the Committee on Character and Fitness for the Second Judicial District: (a) for investigation and hearing as to whether the petitioner presently possesses the requisite character and fitness for an attorney at law; and (ib) for a report setting forth the committee’s findings and recommendations. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.